    Case 1:18-cv-06542-KAM-RLM Document 74 Filed 11/18/19 Page 1 of 3 PageID #: 286




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON
                                          LAW DEPARTMENT                                             JAMES JIMENEZ
Corporation Counsel                           100 CHURCH STREET                            Assistant Corporation Counsel
                                           NEW YORK, NEW YORK 10007                               Phone: (212) 356-2670
                                                                                                     Fax: (212) 356-3509
                                                                                                  jjimenez@law.nyc.gov


                                                                         November 18, 2019

      BY ECF
      Honorable Roanne L. Mann
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      New York, New York 11201

                      Re: Clint Tess v. City of New York, et al.,
                          18-cv-6542 (KAM)(RLM)

      Your Honor:

              I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
      Counsel of the City of New York, and the attorney assigned to the defense of the above-
      referenced matter. Defendants write in opposition to Plaintiff’s motion to compel discovery
      responses to plaintiff’s Third Set of Interrogatories and Document Requests and to deem
      Defendants’ objections waived, dated November 10, 2019. Plaintiff’s motion to compel should
      be denied as moot since defendants served plaintiff with responses on November 15, 2019.
      Further, any motion to deem defendants’ objections to the discovery demands as waived should
      also be denied since the delay in responding was of short duration and there was good cause for
      the delay.


              By way of background, plaintiff served his Third Set of Interrogatories and Document
      Requests and First Request for Admissions on or about September 3, 2019. Pursuant to an
      agreement between the parties, defendants were to respond to plaintiff’s discovery demands on
      November 8, 2019. As plaintiff’s counsel is aware, the undersigned has only been assigned to
      this matter since late September and accordingly is still learning the record, as well as the fact
      that the undersigned was out of the office for approximately two weeks due to the birth of my
      first child, necessitating the initial extension of the time to respond to November 8, 2019.
      Although plaintiff was not prejudiced by the brief delay, plaintiff did not contact the undersigned
      regarding the instant motion until shortly before filing, and filed without attempting to resolve
      the delay prior to seeking judicial intervention. Further, plaintiff filed the instant application in
Case 1:18-cv-06542-KAM-RLM Document 74 Filed 11/18/19 Page 2 of 3 PageID #: 287



 which he disingenuously portrays the Defendants as failing to timely respond for no reason
 whatsoever.

        The undersigned is now aware that the more prudent course of action would have been to
 request an extension of time from the Court upon Plaintiff’s refusal to consent, rather than
 serving belated responses without the Court’s permission. In any event, since defendants have
 served responses to the discovery demands, Plaintiff’s motion to compel responses is moot.

         Regarding Plaintiff’s request to deem Defendants’ objections waived, Defendants
 respectfully request that Your Honor deny that portion of Plaintiff’s motion. It is within the
 Court’s discretion to determine whether a party’s objections to discovery requests will be
 deemed waived. See Bujnicki v. Am. Paving & Excavating, Inc., 99-CV-0646S, 2004 U.S. Dist.
 LEXIS 8869, at *32 (W.D.N.Y. Feb. 25, 2004) (declining to waive objections where responses
 were 18 days late). Where a party demonstrates good cause for failing to timely interpose
 objections, the Court may excuse the failure. Shahzad v. County of Nassau, 13-CV-2268 (SJF)
 (SIL), 2014 U.S. Dist. LEXIS 136575, at *10 (E.D.N.Y. Sept. 26, 2014) (“Rule 33(b)(4) vests
 the Court with discretion to excuse a failure to answer and refuse to deem objections waived.”)
 Defendants submit that because of the fairly short amount of time that the undersigned has been
 assigned to the case, combined with the time that the undersigned was out of the office for the
 birth of his child, that there was good cause for the brief delay in Defendants’ service of their
 discovery responses and, accordingly, their objections should not be waived. See e.g. Grief v.
 Nassau Cty., CV 15-7240 (ADS) (AYS), 2017 U.S. Dist. LEXIS 132451, at *25 (E.D.N.Y. Aug.
 18, 2017) (declining to deem objections waived, in part, due to the fact that there was significant
 turnover in the County’s personnel and the defense counsel had only recently returned from
 maternity leave). Moreover, the cases relied upon by Plaintiff are distinguishable since in those
 cases, unlike here, sanctions were imposed only where there was evidence of substantial delay,
 willfulness, and/or a near complete lack of response. See Silva v. Cofresi, 2014 U.S. Dist. LEXIS
 105877 (S.D.N.Y. August 1, 2014) (deeming objections waived after a delay of four months
 after a court-ordered deadline); Parlin Funds LLC v. Gilliams, 2012 U.S. Dist. LEXIS 153634
 (S.D.N.Y. June 15, 2012) (granting motion for default where interrogatory responses served six
 months late consisted primarily of “Answering Defendants plead the Fifth Amendment.”);
 Sherwin-Williams Co. v. Spitzer, 2005 U.S. Dist. LEXIS 18700 (N.D.N.Y. August 24, 2005)
 (ordering production of additional discovery responses after the initial response was served
 almost two months late). Given, the brief delay in service (four (4) days after the agreed upon
 date), and the fact that there was good cause for the delay, Defendants’ objections to the
 discovery demands should not be waived.


        Based on the foregoing, Defendants respectfully request the Court deny the Plaintiff’s
 motion in its entirety. Defendants thank you for your consideration herein.


                                                             Respectfully submitted,
                                                              James Jimenez
                                                             _______________________
                                                             James Jimenez
                                                             Assistant Corporation Counsel

                                                 2
Case 1:18-cv-06542-KAM-RLM Document 74 Filed 11/18/19 Page 3 of 3 PageID #: 288




 cc:   BY ECF
       Robert Marinelli, Esq.
       Attorney for Plaintiff




                                       3
